Title: Elizabeth Smith Shaw to Abigail Adams, 25 April 1785
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      My Dear Sister
      Haverhill April 25th. 1785
     
     Not to hear one word from Novem. to April seemed a very long space of Time, to One solicitous for the Welfare, and deeply interested in every-thing relative to, or that can affect the Happiness of a much loved Sister. I have this Week been made happy by receiving two charming Letters from you. It was a Repast my very Soul thirsted after. And as I am informed that a Vessel is to sail the last of this Month, I wish to improve this Opportunity of Writing to you, as I flatter myself you will be gratified by hearing from me. Altho’ my Letters cannot boast of the same excellencies, as those I receive, yet I may venture to say, they are not presented with less love, and tender Affection. I thank you my Sister for your kind solicitude for my Health. Be assured I received it just as you intended, as an effusion of your Love, and Benevolence, and I never entertained even in younger Life, an Idea that You wished to assert the superiority of eldership. If at any time your Counsel and Advice, ever opposed my Inclination, I always believed it to arise from the heighth of goodness, and from too great an Opinion of, and Love for me.—Let me assure you I have acted agreeable to your Injunctions, though I cannot say it was without Mr. Shaws interposition, and have not Ironed or touched the wet Cloaths this Winter. I have been obliged to content myself by employing my Time in a Way that would expose my Health less, and I hope as useful to my Family: As we have had twelve in it all Winter, I find there is sufficent sewing, and no occasion for my being idle. My Health this Spring is much as usual, I have no Cough, but my Lungs are still weak. When I see how many hardships Others can endure I am almost tempted to repine at my own feeble Constitution, but that would be opposite to that Humility of Heart which makes happy. Gratitude for present Mercies, and cheerful Resignation to the dispensations of Providence in all time to come is a Temper of Mind I would wish devoutely to cultivate.
     Your Children are still in fine Health, they have been two Quarters to dancing School, and they both dance excellently, but Mr. Charles exquisitely. You know what an Ear he has for Musick, and that has been of Great advantage to him in his movements. He is graceful in all his motions, and attitudes, he, as if his Profile had been faithful to the maternal charge, has held up his head much better than formerly. At the close of each Quarter they have had a Ball, in our new assembly Room, and Mr. Charles had the honour of opening it, with a Minuet, with Miss Sally White. I find the Misses all like to have him for a Partner. Mr. Le Blanch closed his School with a publick Ball the 15 of this Month, and now Mr. Charles having improved by the Graces, must pursue after their Mistress Literature, with greater diligence than ever, for it is but a few Months now, before Mr. Shaw expects to offer him, with Mr. Samuel Walker, at the University of Cambridge, where I hope neither Preceptor, nor Scholar will have the mortification of a Refusal.
     Thomas is a very good Child, he does not want for fondling over because your are absent, he has many a kind stroke, and kiss upon that account. Miss Nancy often makes me think of your Jenny’s behaviour to Tommy, the pleasantness and innocence of two little Children. I think his natural roughness is much worn of, and he never thinks of seting down out of his School Room, but with us.
     I have not received the Trunk of Cloaths you mention yet, but hope to, before I make their Summer wear, for Cousin Charles has outgrown all his, and Thomas must have them. I have made them both Winter Coats and waistcoats of cloth couloured Lambskin. It was Mr. Charle’s Taste. Tommys uniform blue coat and Jacket, and I shall carry to Braintree. I believe they both will make a very good coat for his Cousin Boylstone. What they have not out-grown, I have mended so that they are not worth much. I shall endeavour to distribute their cloaths so as to do as much good as possible, or in other words, I shall act as I think my Sister would. I believe the Linnen which was made up for my Cousins before you embarked was damaged, for they did not put them on till the midle of January, and they are now mended more than you would wish to see them. I sent Last week to have Linnen purchased for them and it is accordingly done. So you need not think the poor Boys will suffer. For I shall always take unspeakable pleasure in serving them, while their dear native Gaurdians are absent.—Judge Seargants Sargeant Family are well. Mr. Payson was married to Mrs. White a month ago, and I have made the wedding Visit, and found them as fond a Couple as you would chuse to see in the honey-Moon.—Dear Venerable Mrs. Marsh has been confined to her room, and cheifly to her Bed, ever since September, but as meek, and resigned as Patience itself. Faith, Hope, and humble Zeal asswages her Pain, and lightens the weight of her heavy Sufferings.
     I have most got to the end of my paper, and have not said half what I intended. I have not thanked You for your account of Enfans Trouves, I indeed lament the Cause, while I am pleased with the Institution. I think that country that will admit 52 thousand unmarried Women to enter their Names at the police for abandoned purposes, ought certainly to make ample provision for such a spurious Offspring.
    